Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156077                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156077
                                                                    COA: 337848
                                                                    Lenawee CC: 16-017887-FH;
                                                                                16-017888-FH
  DAVID ROSS AMES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 12, 2017 order
  of the Court of Appeals is considered. We DIRECT the Lenawee County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall specifically address whether this Court’s decision in People v
  Lockridge, 498 Mich. 358 (2015), rendered invalid that part of MCL 769.34(10) requiring
  the Court of Appeals to affirm sentences that fall within the applicable guidelines range
  “absent an error in scoring the sentencing guidelines or inaccurate information relied
  upon in determining the defendant’s sentence.”

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2017
           s1121
                                                                               Clerk